
	
		I
		112th CONGRESS
		1st Session
		H. R. 1766
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To ensure efficiency and fairness in the awarding of
		  Federal contracts in connection with natural disaster reconstruction
		  efforts.
	
	
		1.Short titleThis Act may be cited as the
			 Local Disaster Contracting Fairness
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term executive agency has the meaning
			 given such term in section 133 of title 41, United States Code.
			(2)Local
			 subcontractorThe term local subcontractor means,
			 with respect to a contract, a subcontractor who has a principal place of
			 business or regularly conducts operations in the area in which work is to be
			 performed under the contract by the subcontractor.
			(3)Natural disaster
			 reconstruction effortsThe term natural disaster
			 reconstruction efforts means reconstruction efforts undertaken in an
			 area subject to a declaration by the President of a major disaster under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170).
			3.Federal
			 contracting requirements
			(a)In
			 generalThe head of an
			 executive agency may not enter into an agreement for debris removal or
			 demolition services in connection with natural disaster reconstruction efforts
			 unless the agreement specifies that—
				(1)all of the work
			 under the contract will be performed by the prime contractor or 1 or more
			 subcontractors at 1 tier under the contract;
				(2)any work performed
			 under the contract by subcontractors will be performed by local subcontractors,
			 except to the extent that local subcontractors are not available to perform
			 such work;
				(3)the prime
			 contractor will act as the project manager or construction manager for the
			 contract; and
				(4)the prime
			 contractor—
					(A)has primary
			 responsibility for managing all work under the contract; and
					(B)will be paid a
			 certain percentage of the overall value of the contract as sole compensation
			 for assuming the risk associated with such responsibility.
					(b)Preference for
			 subcontractors affected by natural disastersIn entering into an
			 agreement for debris removal or demolition services in connection with natural
			 disaster reconstruction efforts, the head of an executive agency shall give a
			 preference in the source selection process to each offeror who certifies that
			 any work that is to be performed under the contract by subcontractors will be
			 performed by local subcontractors.
			4.ApplicabilityThe requirements under section 3 shall apply
			 to agreements entered into on or after the date of the enactment of this
			 Act.
		
